DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are currently pending.

Election/Restrictions
Applicant's election with traverse of Group I, including claims 1-12, in page 6 of the reply filed on 08/02/2021 is acknowledged.
Claims 13-21 are withdrawn with traverse. 

Response to Arguments
Applicant's election with traverse of Group I, including claims 1-12, in page 6 of the reply filed on 08/02/2021 is acknowledged.  The traversal is essentially on the ground(s) that the Groups do not recite mutually exclusive features because they do not overlap in scope. 
The Applicant provides an analysis of MPEP § 806.05(j) in support of the position against a requirement for restriction between two or more related product inventions (see page 7 of the reply filed on 08/02/2021).

The Applicant’s reply has been closely considered and is not found persuasive because of the following:

In the Notice to the Applicant filed on June 03, 2021, the Examiner has not based the requirement for restriction on a finding that Group I, Group II and Group III are drawn to “two or more related product inventions” or “two or more related process inventions”, as argued in page 7 of the Applicant’s reply.  Nor has the Examiner identified Group I, Group II and Group III as sub-combinations useable with each other. 
Therefore, Applicant’s reference to the MPEP 806.05(j) and assertion that,
“To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary…” 

constitutes an argument against a determination that the Examiner has not made. 

In lite of the arguments in the Applicant’s reply filed on September 02, 2021, the Examiner believes it appropriate to clarify the record with regard to the basis of the restriction requirement in the Notice to the Applicant…dated June 03, 2021.
Groups I, Group II and Group III are representative of mutually exclusive Species. MPEP 806.04(f) supports the Examiner’s determination as it states the following:
Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. 
And as indicated in the Examiner’s restriction requirement dated June 03, 2021:
“"the inventions of Group I, II and III as claimed, recite mutually exclusive features e.g., Groups II and III do not require a user or mode modifiable movement threshold of Group I; Groups I and III do not require the first and second threshold and absence of action prior to the first threshold as required by Group II; and Groups I and II do not require the at least one curtain sensor which determines direction of movement,  determines movement with respect to a threshold amount and connects to a controller as recited in Group III.”

	As previously indicated by the Examiner, the species of Group I, Group II and Group III are related. However, MPEP 806.04(b) instructs that unless the Groups, as disclosed and claimed, are both (A) species under a claimed genus and (B) related, the practice applicable to other types of restrictions such as those covered in MPEP § 806.05 - § 806.05(j) are not applicable. It should be noted that the respective species I, II and III do not meet the condition of being “species under a claimed genus” as discussed in MPEP 806.04(b).  To wit, the question of restriction between Group I, Group II and Group III shall be determined by practice applicable to election of species, only, because though related, the species are not “species under a claimed genus”.  
The requirement is therefore still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 13-21 have been cancelled.

REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or to reasonably suggest:
A door system comprising:
a corridor sized to allow humans to move through the corridor, the corridor defined, at least in part by side walls, the corridor having a first end and a second end;
a first door located at the first end, the first door configured to provide selective access between the corridor and a space outside of the corridor;
 second door located at the second end, the second door configured to provide selective access between the corridor and a space outside of the corridor; and
sensors configured to determine a direction of movement within the corridor, the sensors operatively connected to at least one of the first and second doors to cause at least one of the first and second doors to move to a closed position if any of the sensors detect a movement further than a threshold amount in an undesired direction, wherein the threshold amount is manually modifiable by a user or is automatically modified based upon a selected mode in which the door system is operating.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689